Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 1 of 107
    Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 2 of 107


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         221b Tactical
                         250 W 40th ST FL 3
                         New York, NY 10018-1742


                         5.11 Tactical
                         62789 Collection Center DR
                         Chicago, IL 60693-0627


                         AAA COOPER TRANSPORTATION
                         PO BOX 935003
                         ATLANTA, GA 31193-5003


                         Aaron Kumferman
                         N6392 Valley Cirlce RD
                         Plainfield, WI 54966


                         aaron turner
                         1777 South Country Club Road 208
                         Decatur, IL 62521


                         Abdil Tom
                         62 Southgate Blvd St L
                         New Castle, DE 19720


                         Abdiraim Sinani
                         6804 Northeast 79th Court
                         Portland, OR 97218


                         Abdullah Khalik
                         18 Boulden CIR STE 2
                         New Castle, DE 19720-3494


                         Adam Bailey
                         309 W Wind Trl
                         Avilla, IN 46710
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 3 of 107



                     Adam Minix
                     2075 w. South country lane
                     Knox, IN 46534


                     Adam Simon
                     295 Newport Way Southwest Apt C
                     Issaquah, WA 98027


                     adam wong
                     11535 K-Tel Drive Suite 4134
                     Minnetonka, MN 55343


                     Alabama Dept of Revenue
                     50 N. Ripley St.
                     Montgomery, AL 36130


                     Alabama-Coushatta Tribe
                     571 State Park Rd 56
                     Livington, TX 77351


                     Alan Chu
                     316 Garden View Square
                     Rockville, MD 20850


                     Alanda McCurdy
                     143 Abigail Trail
                     Springville, AL 35146


                     Alcott richardson
                     8356 NW 68th ST AEB-2654-2018
                     MIAMI, FL 33166


                     Aleksandr Vygon
                     90-60 Union Turnpike 9b
                     Queens, NY 11385
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 4 of 107



                     Alex Gresham
                     3678 Cherokee Dr
                     Lima, OH 45807


                     Alex Le
                     241 N Lake St , Apt 505
                     Los Angeles, CA 90026


                     Alex Leone
                     123B Oakland Ave
                     Audubon, NJ 08106-2337


                     Alex Martin
                     8757 Satterlee Road
                     Greenville, MI 48838


                     Alexander Arif
                     3501 Jack Northrop Ave St PR497
                     Hawthorne, CA 90250


                     Allbritton
                     810 West Robinson Street
                     Norman, OK 73069


                     Allen
                     1036 Timbers Drive
                     Fort Meade, FL 33841


                     Allen Red Hat
                     408 N. Cedar
                     Seiling, OK 73663


                     Alliance Mercantile, Inc
                     4620 Campus PL Ste 200
                     Mukilteo, WA 98275-5307
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 5 of 107



                     Amarillo College
                     PO Box 447
                     Amarillo, TX 79178-0001


                     Amber Stover
                     709 North Grant Street
                     Lexington, NE 68850


                     Ambu Inc
                     PO Box 347818
                     Pittsburgh, PA 15251-4818


                     American Firewear
                     7976 Collections Center DR
                     Chicago, IL 60693-0001


                     American Trade Mark Co.
                     2 Bohnert Place
                     Waldwick, NJ 07463


                     Amy Speach
                     8435 Loop Road
                     Baldwinsville, NY 13027


                     Anchor Industries
                     PO Box 7105
                     Indianapolis, IN 46207-7105


                     Andre Massey
                     1748 Paris Avenue
                     Port Royal, SC 29935


                     Andrew Conti Jr
                     133 Huber Street
                     Secaucus, NJ 07094
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 6 of 107



                     Andrew Dalstrom
                     9 Ash Court
                     Beech Grove, IN 46107


                     Andrew Rayburn
                     4088 Netherland St
                     Denver, CO 80249


                     Andrew Vanderpoel
                     64 Howland Avenue
                     Kingston, NY 12401


                     Andy Pavolka
                     6067 N 750 E
                     New Carlisle, IN 46552


                     Andy Wood
                     72 Roy Street
                     Swampscott, MA 01907


                     ANGELA KOMAR
                     14200 Amargosa Road
                     Victorville, CA 92392


                     ANGIE TSOURIS
                     3703 Industrial Road
                     Pascagoula, MS 39581


                     Annette Vitale, Nupla corporation LLC
                     29 E. Madison St


                     Ansell Healthcare Products LLC
                     Dept CH 17373
                     Palatine, IL 60055-7373
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 7 of 107



                     Antonio Jarrin
                     8601 NW 35TH ST , Apt 4
                     Coral Springs, FL 33065


                     Apollo Video Technology
                     Apollo Bldg Ste 201 24000 35th Ave SE
                     Bothell, WA 98021-8990


                     Apt 3,,,Pahrump,NV,89048,,,,,,,,,61.90



                     Apt. 9117,,,Springfield,OH,45504,,,,,,,,



                     Arrow Environmental Services
                     PO Box 600730
                     Jacksonville, FL 32260-0730


                     Asmaran Paul
                     6515 Cecilia Cir #15343
                     Minneapolis, MN 55439


                     ASP
                     Box 88393
                     Milwaukee, WI 53288-0001


                     Assembled Products
                     115 E Linden
                     Rogers, AR 72756


                     AT & T 5197479
                     PO Box 5091
                     CAROL STREAM, IL 60197-5091
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 8 of 107



                     AT&T 171-792-1591 023
                     PO BOX 5019
                     CAROL STREAM, IL 60197-5019


                     AT&T 287252224278 MOBILITY
                     PO BOX 6463
                     CAROL STREAM, IL 60197-6463


                     AT&T 616-957-3492 8744
                     PO BOX 5080
                     CAROL STREAM, IL 60197-5080


                     AT&T 704-509-1893 001 3193
                     PO BOX 105262
                     ATLANTA, GA 30348-5262


                     AT&T 704-509-5227 001 3191
                     PO BOX 105262
                     ATLANTA, GA 30348-5262


                     AT&T 8002-779-9891
                     PO BOX 5019
                     CAROL STREAM, IL 60197-5019


                     AT&T 831-000-6039 542
                     PO BOX 5019
                     CAROL STREAM, IL 60197-5019


                     AT&T 831-000-6039 582
                     PO BOX 5019
                     CAROL STREAM, IL 60197-5091


                     AT&T ANRCSC
                     PO BOX 5091
                     CAROL STREAM, IL 60197-5091
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 9 of 107



                     Atlanco, LLC
                     PO Box 746267
                     Atlanta, GA 30374-6267


                     Attn Accts Payable
                     PO Box 88741
                     Chicago, IL 60680-1741


                     Austin Bennett
                     1524 Deerfield Circle
                     Roseville, CA 95747


                     B & B Fire Equipment Llc
                     3107 Ocean Gtwy
                     Cambridge, MD 21613-3408


                     B Flores, Ariel
                     2250 Monroe Street #336
                     Santa Clara, CA 95050


                     Badrun Asnawi
                     1510 Goodpasture Island Road
                     Eugene, OR 97401


                     Barney Munhollon
                     308 N. Estes
                     Nixa, MO 65714


                     BART KNOCH
                     794 Mill Hill Road
                     Richmond Hill, GA 31324


                     Bates Uniform Footwear
                     9341 Courtland DR
                     Rockford, MI 49351
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 10 of 107



                      Batteries Plus Bulbs #211
                      420 Coburg Rd
                      Eugene, OR 97401


                      Beatriz Leon
                      15770 Avenida De Calma
                      Moreno Valley, CA 92555


                      Belleville Shoe Mfg Company
                      PO Box 205157
                      Dallas, TX 75320-0001


                      Benjamin Barker
                      95 Mayhill Street
                      Saddle Brook, NJ 07663


                      Berlin Fire Marshal''s Offc.
                      240 Kensington RD
                      Berlin, CT 06037-2655


                      Bethany Smith
                      2100 E. Grand Ave., First Floor
                      El Segundo, CA 90245


                      Big Sky Racks Inc
                      25-A Shawnee Way
                      Bozeman, MT 59715


                      Bill Furlow
                      2413 Claremont Drive
                      Falls Church, VA 22043


                      Blackhawk / Bushnell / Uncle Mikes
                      9200 Cody ST
                      Overland Park, KS 66214-1734
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 11 of 107



                      Blaine Verbanac
                      8001 North Montana Ave
                      Helena, MT 59601


                      BLM - LAW ENFORCEMENT
                      4701 BLM Rd
                      Ankorage, AK 99507


                      Bluecaffe
                      4995 Reynolda RD
                      Winston Salem, NC 27106-9643


                      BOB WILLIAMSON
                      1207 West 7th Street
                      Sheridan, AR 72150


                      Bobby Linder
                      10806 Walden Ferry Road
                      Greenwood, LA 71033


                      Brad Butterfield
                      44 Pack Road
                      Hendersonville, NC 28792


                      Bradley Newman
                      377 Diamond Grove Road
                      Beech Bluff, TN 38313


                      Brandon Amory
                      0
                      Tiffin, OH


                      Brandon Francis
                      6668 South Early Dawn Drive
                      West Jordan, UT 84081
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 12 of 107



                      Brandon Kaminsky
                      30-85 23rd Street
                      Queens, NY 11102


                      Brent Friedmand
                      15820 Knoll Trail Dr Apt 632
                      Dallas, TX 75248


                      Brent Savage
                      11321 Cuervo Way
                      Atascadero, CA 93422


                      Brent Underwood
                      216 Sherman Pines Drive
                      Fuquay-Varina, NC 27526


                      Brett Rampone
                      62 Abney Cir
                      Charleston, WV 25314


                      Brian Cooley
                      203 Midshipman Circle
                      Stafford, VA 22554


                      Brian Haley
                      314 N Jefferson
                      St. Louis, MO 63103


                      Brian McConkey
                      777 S Figueroa St Ste 3200
                      Los Angeles, CA 90017


                      Brian Oljey
                      0
                      Sandown, NH 03873
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 13 of 107



                      Brian Wolske
                      2417 Sweetwater Lane
                      Cedar Park, TX 78613


                      Brice Bell
                      5127 Fairway Dr
                      San Angelo, TX 76904


                      Briova ATTN: Ken Marsh
                      1050 Patrol Road
                      Jeffersonville, IN 47130


                      Brooks Equipment Company
                      PO Box 60594
                      Charlotte, NC 28260-0594


                      Broome CSO
                      155 Lt. Vanwinkle dr
                      BING, NY 13905-2047


                      Brown, Bradley
                      4789 County RD 24 3/4
                      Firestone, CO 80504


                      Bruce Kieffaber
                      6102 Madison Avenue
                      Rowlett, TX 75089


                      Bruce Vernal
                      3808 Shipman cir
                      Nampa, ID 83686


                      Bruna De Oliveira
                      67 Sea Street, 6B
                      HYANNIS, MA 02601-4463
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 14 of 107



                      Bryan Johnson
                      3830 Pilot Knob Road
                      Eagan, MN 55122


                      Bud Baldwin
                      0
                      Lumberton, NC 28358-1872


                      Burwell, Annie
                      301 SE Inner Loop, Suite 106
                      Georgetown, TX 78626


                      Byron Walton
                      4445 Gulf Frwy
                      Houston, TX 77023


                      C & S Supply
                      3842 Redman DR
                      Fort Collins, CO 80524-9235


                      C&G Holsters
                      160 York DR
                      Natrona Heights, PA 15065-1946


                      Cade Liles
                      5010 Cypress Drive
                      Blytheville, AR 72315


                      Cal Chetakian
                      1720 N Community Drive Apt 104
                      Anaheim, CA 92806


                      Calumet - Safety Burroughs
                      Calumet Safety - 3333 Midway Avenue
                      Shreveport, LA 71109
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 15 of 107



                      Camelbak Products LLC
                      PO Box 734148
                      Chicago, IL 60673-4148


                      Cameron Price
                      1762 South 875 East
                      Mill Creek, IN 46365


                      Carl Brewer
                      812 West Comanche Street
                      Norman, OK 73069


                      Carlos Castro
                      8 Guernsey Drive
                      New Windsor, NY 12553


                      Carlos Mares
                      1440 Ogallala Street


                      Carol Bounds
                      10555 N Horseshoe Bend Rd Apt 22
                      Garden City, ID 83714


                      Carrboro PD
                      100 N GREENSBORO ST
                      CARRBORO, NC 27510


                      CENTURYLINK
                      PO BOX 91155
                      SEATTLE, WA 98111-9255


                      Certified Safety Manufacturing
                      PO Box 802803
                      Kansas City, MO 64180-2803
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 16 of 107



                      Chad Karlin
                      5655 College Avenue Suite 201
                      Oakland, CA 94618


                      Chad Scott
                      3814 NE156th Avenue
                      Gainesville, FL 32609


                      Chaniece Jones
                      2556 Colden Avenue
                      Bronx, NY 10469


                      Charles Davis
                      8301 Bay Parkway Apt 202
                      Brooklyn, NY 11214


                      Charles Startt
                      22245 Tolchester Beach Road
                      Chestertown, MD 21620


                      Chief Thomas Perry
                      101 S. Main Courthouse
                      Taylorville, IL 62568


                      chris eberly
                      2707 Haversham Court
                      Charlotte, NC 28216


                      chris liguari
                      1 south 621 monerey
                      oakbrook terrace, IL 60181


                      Christian Compton
                      2058 Tecumseh Rd.
                      MANHATTAN, KS 66502
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 17 of 107



                      CHRISTINA GITTINS
                      3409 SW 28TH ST
                      REDMOND, OR 97756-7567


                      Christopher Burns
                      6636 Weeping Pine St
                      Las Vegas, NV 89149


                      Christopher Canty
                      2967 NE 42nd Ave
                      Homestead, FL 33033


                      christopher Decker
                      1436B Chanute PL SW
                      washington, DC 20032


                      Christopher Howard
                      10 Mill Trace Road
                      Youngstown, OH 44511


                      Christopher Yager
                      45 Grieme Avenue
                      Amsterdam, NY 12010


                      Cid Resources
                      601 S Royal LN Ste 100
                      Coppell, TX 75019-3805


                      Cindy Yearick
                      2654 Rackum Rd
                      Thorn Hill, TN 37881


                      City of Marianna William Pippenger
                      35 S. Poplar St
                      Marianna, AR 72360
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 18 of 107



                      City of Pharr Public Safety Communicatio
                      118 S Cage Blvd FL 3
                      Pharr, TX 78577-4810


                      City OF Tampa Police Dept
                      116 S 34TH STREET
                      Tampa, FL 33605


                      Clarence McCall
                      6078 Waterford Ln
                      Sorrento, LA 70778


                      Clark Simon
                      177 Park Avenue Suite 200
                      San Jose, CA 95113


                      Clayton Hedrick
                      699 Evergreen Circle
                      Poca, WV 25159


                      Clesha Nelson
                      16193 Orion Ave.
                      Chino, CA 91708


                      CLOCK LLC (Butterfly)
                      171 Westpoint Harbor Drive
                      Redwood City, CA 94063


                      CMC Rescue Inc
                      PO Box 6870
                      Santa Barbara, CA 93160-6870


                      CMI, Inc
                      316 E 9th ST
                      Owensboro, KY 42303-3511
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 19 of 107



                      Coaxsher
                      50 Chestnut ST, PO Box 2131
                      Wenatchee, WA 98807-2131


                      Cobb County Police
                      1596 County Services Pkwy SW
                      Marietta, GA 30008


                      Code 3
                      P O Box 74007415
                      Chicago, IL 60674-7415


                      Colorado Div of Wildlife
                      6060 Broadway
                      Denver, CO 80216


                      colton phelps
                      403 Temple Drive
                      Vacaville, CA 95687


                      Computer Sciences Corporation Tribridge
                      PO Box 829848
                      Philadelphia, PA 19182-9848


                      Congaree National Park
                      100 National Park RD
                      Hopkins, SC 29061-8320


                      Conner Thames
                      1913 Garon Drive
                      Mandeville, LA 70448


                      Coolcop Inc
                      8020 Settlers PL
                      Paso Robles, CA 93446-6335
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 20 of 107



                      Cortina Safety Products
                      10706 Grand Ave
                      Franklin Park, IL 60131-2215


                      Cory Thompson
                      1940 Country Estates Ct
                      Foristell, MO 63348


                      Courtney Chastain
                      1019 W Deer Creek Dr
                      Brazil, IN 47834


                      Courtney Housley
                      401 Old Pleasant Grove Rd
                      Mount Juliet, TN 37122


                      Cpl. Orrin Hawkins
                      2530 Maria Louise Lane
                      Cape Girardeau, MO 63701


                      Craig Brotheim
                      16272 Horizon Road
                      North Fort Myers, FL 33917


                      Craig Butt
                      450 Al Henderson Bld,
                      Savannah, GA 31419


                      Cramer Decker Ind/meret Usa
                      940 SOUTH COAST DRIVE
                      COSTA MESA, CA 92626


                      CRANBROOK FIRE DEPARTMENT
                      2503 2ND STREET SOUTH
                      CRANBROOK BC V1C 1E3 Canada, 0
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 21 of 107



                      Credit Department
                      9 Townsend West
                      Nashua, NH 03063


                      CROWN EQUIPMENT CORPORATION
                      PO BOX 641173
                      CINCINNATI, OH 45264-1173


                      CTS-Thompson
                      PO Box 6206
                      Hermitage, PA 16148-0923


                      Cust Serv #2 Bullard Dept 781209
                      P O Box 78000
                      Detroit, MI 48278-1209


                      D Thompson
                      2100 Ivey Road
                      Chapel Hill, NC 27516


                      D.M. Johnson
                      5617 Winchester Place
                      Lithonia, GA 30038


                      Dae-Young Lim
                      Kwangjangro 2
                      Sasang-Gu KR-26 46971 Korea, Republic of, 0


                      Dakota Germer
                      3451 Riva Ridge Place , E207
                      Fort Collins, CO 80526


                      Dale Lewis
                      1419 DESERT WILLOW DR.
                      Carlsbad, NM 88220
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 22 of 107



                      Damascus Worldwide, Inc.
                      PO Box 706
                      Barre, VT 05641-0706


                      Damon Deaverlarue
                      4626C Capelin Drive
                      Silverdale, WA 98315


                      Dan Laubscher
                      2161 Scenicpark Street
                      Thousand Oaks, CA 91362


                      Dana Safety
                      4809 KOGER BLVD
                      GREENSBORO, NC 27407


                      Danbury FD
                      6010 5th St
                      Danbury, TX 77534-9800


                      Daniel Adams
                      3188 Williston Way
                      El Dorado Hills, CA 95762


                      Daniel Bueschel
                      7534 West 109th Place
                      Worth, IL 60482


                      Daniel DeLima
                      14454 Barley Field Dr
                      Wimauma, FL 33598


                      Daniel Dombrock
                      2105 HIGHLAND VIEW AVE S
                      Burnsville, MN 55337
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 23 of 107



                      Daniel Fernando
                      3695 Green Rd
                      Beachwood, OH 44122


                      Daniel Kane
                      3920 River View DR
                      Vestavia, AL 35243


                      Daniel Peterson
                      307 river bluff drive
                      woodstock, GA 30188


                      Daniel Ross
                      1300 Pennsylvania Ave
                      Oreland, PA 19075


                      Danilo Bajagic
                      44 Maryland Avenue
                      Rockville, MD 20850


                      Danny McKibben
                      232 Magnolia Ave
                      Somerset, KY 42503


                      Dave Almstead
                      6316 Matchett Road
                      Pine Castle, FL 32809


                      David Barnette
                      108 Seminole Pass
                      Hallsville, TX 75650


                      David Bissonnette
                      PO Box 935
                      Bristol, RI 02809
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 24 of 107



                      David Crandall
                      0
                      Statesville, NC


                      David Hines
                      16410 27 MILE RD
                      RAY, MI 48096


                      David Holt
                      0
                      Carlsbad, CA 92011


                      David Knisley
                      1224 Rose Galaxy Landing
                      Virginia Beach, VA 23456


                      David Lim
                      12161 Kristina Lane
                      Tucson, AZ 85735


                      David McComish
                      17 Mallison Falls Road
                      Windham, ME 04062


                      David Newkirk
                      1322 Chelton Dr.
                      Kent, OH 44240


                      David Rissell
                      1816 S Ridge Dr
                      Valrico, FL 33594


                      David Stromer
                      1720 Cardinal Court
                      Garner, IA 50438
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 25 of 107



                      David Torres
                      1006 Central Avenue
                      Lindenwold, NJ 08021


                      David Wheeler
                      22830 Foresthill Rd.
                      Foresthill, CA 95631


                      Dawn Talbott
                      1500 Court Street Rm 206
                      Redding, CA 96001


                      Debra DiMaggio
                      1660 N La Salle Drive , Unit 2102
                      Chicago, IL 60614


                      Dennis Arneson - Debbie
                      PO Box 7247-0244
                      Philadelphia, PA 19170-0001


                      Dennis Sims
                      2360 New Natchitoches Road
                      West Monroe, LA 71292


                      Derek Amwake
                      486 South Black Horse Pike , B107
                      Blackwood, NJ 08012


                      Derek Dravis
                      1243 Norway Pine Circle
                      New Richmond, WI 54017


                      Derek Hall
                      4083 E. Lambeth Pl.
                      Queen Creek, AZ 85140
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 26 of 107



                      Derek Kenney
                      175 Adams St
                      Fairhaven, MA 02719


                      Derek Reeves
                      408 Westmoreland st
                      Belle Vernon, PA 15012


                      Derek Rogers
                      13219 Briar Hollow Drive
                      Austin, TX 78729


                      Derrick Strong
                      11405 S Lothair Avenue
                      Chicago, IL 60643


                      Desert Haven
                      19300 Sebastian Ave
                      EL Paso, TX 79938-8199


                      Devin Cummings
                      105 Betty Jane Court
                      Pittsburgh, PA 15235


                      Di Lisio
                      3145 Cedar Mountain Road
                      Divide, CO 80814


                      Diana Zanetti
                      17891 lincoln
                      Rosevilli, MI 48066


                      Dicke Tool Company
                      36438 Treasury Center
                      Chicago, IL 60694-6400
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 27 of 107



                      Dickies Mfg CO
                      509 W Vickery Blvd
                      Fort Worth, TX 76104-1110


                      Divine Diabe
                      0
                      Upper Marlboro, MD 20772


                      Dodge CO Corrections
                      428 N Broad ST
                      Fremont, NE 68025-4962


                      Don Menk
                      18861 harborside blvd
                      montgomery, TX 77356


                      Donahue
                      2452 Timber Wood ct.
                      Joliet, IL 60432


                      Donald Reay
                      20 Gettysburg Drive
                      Bartonville, IL 61607


                      Douglas Kovac
                      482 Tanner Way
                      Lansdale, PA 19446


                      Downtown Center Business Improvement Dis
                      600 Wilshire Blvd
                      Los Angeles, CA 90017


                      Draeger Safety Diagnostics Inc
                      PO Box 13369
                      Newark, NJ 07101-3369
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 28 of 107



                      Dragon Fire Gloves
                      8243 Hampton Bluff Ter
                      Chesterfield, VA 23832-2036


                      Dugan Smith
                      508 E 2nd st.
                      Yankton, SD 57078


                      DUKE ENERGY 1321264133
                      PO BOX 70515
                      CHARLOTTE, NC 28272-0515


                      DUKE ENERGY 1968079979
                      PO BOX 70515
                      CHARLOTTE, NC 28272-0515


                      durelle ferguson
                      3331 West Juneau Avenue
                      Milwaukee, WI 53208


                      Dustin Gulley
                      15 Fairfax Dr.
                      Harrisburg, IL 62946


                      Dustin Johnson
                      801 Arcadia Boulevard
                      Englewood, OH 45322


                      Dutyman, Inc
                      PO Box 39 6460 Camino Real
                      Maxwell, TX 78656


                      Dwight Mann
                      11918 Bridal Lane
                      Arlington, TN 38002
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 29 of 107



                      Dynarex Corporation
                      10 Glenshaw ST
                      Orangeburg, NY 10962-1207


                      Earhugger Safety Products
                      3424 W 2400 S Ste A
                      Salt Lake City, UT 84119-1157


                      Earthbound, Inc.
                      1116 Plainfield Ave NE
                      Grand Rapids, MI 49503-1057


                      Ed Baker
                      PO box 221
                      West hamlin, WV 25571


                      Edward Adams
                      0
                      Oxford, ME 04270


                      Edward Essegian
                      1256 Divisadero St
                      Fresno, CA 93721


                      EDWARD REYNA
                      176 OTTO CIRCLE
                      SACRAMENTO, CA 95822


                      Edward Walton
                      96 south 2nd street
                      Mount wolf, PA 17347


                      ehka mantya
                      6515 cecilia cir #17179
                      minneapolis, MN 55439
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 30 of 107



                      ELIZABETH Since
                      62 Merlham Drive
                      Madison, WI 53705


                      Emergency Rapid Response Team HG2 Lighti
                      477 North Semoran Boulevard
                      Orlando, FL 32807


                      Emmanuel Cordova
                      2537 Avenida Florencia
                      Brownsville, TX 78526


                      Empire Scientific Inc
                      4504 E Hillsborough Ave
                      Tampa, FL 33610-5249


                      ENCON
                      4951 E. ADAMO DRIVE, SUITE 16
                      TAMPA, FL 33605


                      Enea Pisciani
                      Via Paradiso 3
                      Bellinzona 6500 Switzerland, 0


                      Enoch Jones
                      261 Hills Chapel Rd
                      Falkville, AL 35622


                      Eric Henderson
                      2748 Midway Avenue
                      Grants Pass, OR 97527


                      Eric Jensen
                      131 Mill Road
                      Saddle River, NJ 07458
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 31 of 107



                      Eric Stanton
                      127 Vinee Ct.
                      Jackson, MS 39212


                      Eric Surber
                      394 Keegan Court
                      Burlington, KY 41005


                      Eric Turner
                      1311 State Street
                      Algonac, MI 48001


                      Ernest Veil
                      101 M Street SW
                      Washington, DC 20024


                      Esmet/tufloc Inc
                      PO Box 9238
                      Canton, OH 44711-9238


                      Ethel Fire Dept
                      3814 Turner Road
                      Ethel, LA 70730


                      EUGENE WATER & ELECTRIC BOARD
                      PO BOX 35192
                      SEATTLE, WA 98124-5192


                      Eugene Zahara
                      23662 Millville Way
                      Millville, CA 96062


                      Evan Lagess
                      Covanta Energy
                      Agawam, MA 01001-2043
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 32 of 107



                      Evelia Contreras
                      1364 East 20th Street
                      Los Angeles, CA 90011


                      Everett Murray
                      115 West Dover Street
                      Easton, MD 21601


                      Eye Safety Systems
                      PO Box 1017
                      Sun Valley, ID 83353-1017


                      Fabien GORGUES
                      63 Rue du 19 Janvier
                      GARCHES 92380 France, 0


                      Fallin
                      285 Langford Street
                      Berlin, GA 31722


                      Farley, Carey
                      605 Heady Road
                      Sparta, TN 38583


                      Faustino Costa
                      420 Wheaton Road
                      Union, NJ 07083


                      Federal Signal
                      75 REMITTANCE DRIVE SUITE 3257
                      CHICAGO, IL 60675


                      FEDEX
                      PO BOX 371461
                      PITTSBURGH, PA 15250-7461
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 33 of 107



                      FEDEX FREIGHT
                      PO BOX 223125
                      PITTSBURGH, PA 15251-2125


                      FENIKA Enosa
                      1863 Park Circle
                      Marysville, CA 95901


                      Fenstermacher, Ernest
                      508 2nd Street


                      Fernando Gomez
                      2010 Bunyan Road
                      Susanville, CA 96130


                      FESS FIRE PROTECTION
                      PO BOX 1307
                      MORRISVILLE, NC 27560


                      Fieldtex Products, Inc
                      3055 Brighton Henrietta Town Line RD # R
                      Rochester, NY 14623-2749


                      Figueroa, Stacy
                      12820 Grovehurst Ave
                      Winter Garden, FL 34787-6519


                      Fire and Rescue Equipment LLC
                      932 Briar Avenue
                      Toms River, NJ 08753


                      Fire-Dex Inc , Dept 781422
                      PO Box 78000
                      Detroit, MI 48278-1422
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 34 of 107



                      Fire-Dex, LLC (TECGEN)
                      780 S Progress DR
                      Medina, OH 44256-1368


                      Firequip
                      PO Box 2598
                      Burlington, NC 27216-2598


                      First Ladies National Historic Site
                      205 Market Ave S
                      Canton, OH 44702


                      Fitzgerald, Brian
                      10606 S. Moody Ave
                      Chicago Ridge, IL 60415


                      Florida Dept of Revenue
                      5050 W Tennessee St.
                      Tallahassee, FL 32399


                      Fox Fury Llc
                      3528 Seagate Way Ste 100
                      Oceanside, CA 92056-6040


                      Fox Labs International
                      310 Church ST
                      Mount Clemens, MI 48043-2125


                      Frank Bastone jr
                      1358 Armstrong rd
                      Belmont, NC 28012


                      FREDDIE PEREZ
                      1270 GERARD AVE 6G
                      BRONX, NY 10452
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 35 of 107



                      Galesburg PD
                      150 S Broad ST
                      Galesburg, IL 61401


                      Gamber-Johnson
                      3001 Borham Ave
                      Stevens Point, WI 54481


                      Gardner Police Department
                      16540 N Moonlight Rd
                      Gardner, KS 66030


                      Garrett Metal Detectors
                      1881 West State Street
                      Garland, TX 75042


                      Gary Donobedian
                      PO Box 2004
                      Waldport, OR 97394


                      GARY THOMSON
                      241 Cornwell Avenue
                      Malverne, NY 11565


                      Geo Group Big Spring Facility
                      2100 Rickabaugh Drive
                      Big Spring, TX 79720-7821


                      George Bodine
                      FCI Otisville 2 Mile Drive
                      Otisville, NY 10963


                      George L. Lopez
                      8101 Pelican Harbour Dr
                      Lake Worth, FL 33467
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 36 of 107



                      George McKinzie
                      313 S.E. 10th.
                      Pryor, OK 74361


                      George Norris
                      4200 E. Pine Lodge Road
                      Roswell, NM 88201


                      Georgetown Fd/ Georgetown Fleet Services
                      117 N Kaminski ST
                      Georgetown, SC 29440-3143


                      Georgia Dept of Revenue
                      1800 Century Blvd, NE
                      Atlanta, GA 30345


                      gerardo guajardo
                      1044 Miami Avenue
                      Clovis, CA 93611


                      Gerber Gear
                      PO Box 802587
                      Chicago, IL 60680-2587


                      Glenda Baker
                      64 County Road 500 North
                      Thompsonville, IL 62890


                      GO Rhino! Product
                      589 Apollo ST
                      Brea, CA 92821-3127


                      GOOGLE LLC , DEPT. 33654
                      PO BOX 39000
                      SAN FRANCISCO, CA 94139
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 37 of 107



                      Gould & Goodrich Leather Inc
                      709 E Mcneill ST
                      Lillington, NC 27546-9188


                      Grand Saline Police Dept
                      113 N Green St
                      Grand Saline, TX 75140


                      Graystone Partners, LLC
                      5151 N Oracle Rd, Suite 209
                      Tucson, AZ 85704


                      Great American Group Advisory & Valuatio
                      21255 Burbank Blvd
                      Woodland Hills, CA 91367


                      Greg Antor
                      819 Sheffield Street
                      Hampton, VA 23666


                      Greg Bogosian
                      6 Elm Court
                      Andover, MA 01810


                      Greg Metzger
                      905 E Fairview Ave
                      South Bend, IN 46614


                      Gregory Butler
                      9732 Pyramid Way
                      Sparks, NV 89441


                      Gregory L Mulvey
                      7920 Rufus Court
                      San Diego, CA 92129
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 38 of 107



                      Guardian Angel
                      17585 W. North Avenue , Suite 150
                      Brookfield, WI 53045


                      Gurley Police Dept
                      235 WALKER ST.
                      GURLEY, AL 35748


                      Gurvinder Singh
                      11 Magenta St
                      Hicksville, NY 11801


                      H Marquez
                      1500 Carrington Park Circle
                      Morrisville, NC 27560


                      Haix North American
                      2320 Fortune DR Ste 120
                      Lexington, KY 40509-4117


                      Hamburger Woolen Co.
                      23 Denton Ave , PO Box 796
                      New Hyde Park, NY 11040


                      Harrison Buberniak
                      9836 Pamela Drive
                      Temperance, MI 48182


                      HARVEY & PRICE
                      PO BOX 1910
                      EUGENE, OR 97440


                      Havis
                      75 Jacksonville RD
                      Warminster, PA 18974-4803
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 39 of 107



                      HEDRICK GARDNER KINCHELOE & GAROFALO LLP
                      P O BOX 30397
                      CHARLOTTE, NC 28230


                      heidi solazzo
                      27 North Ferwood Road
                      Pulaski, NY 13142


                      helen tobin
                      770 South Burke Avenue
                      connell, WA 99326


                      Helena Volunteer Fire Dept - Steven Wils
                      1535 County Rt 53
                      Brasher Falls, NY 13613


                      HERLOCKER MECHANICAL SYSTEMS
                      12600 DOWNS ROAD
                      PINEVILLE, NC 28134


                      Hero Wipes
                      4651 Schaefer Ave
                      Chino, CA 91710-5542


                      Hero's Pride Emblem Enterprises
                      PO Box 10033
                      van Nuys, CA 91410


                      High Speed Gear
                      87 Old Hammock RD
                      Swansboro, NC 28584-8661


                      Holland, Charles E
                      43 Muscadine Trl
                      Taylorsville, NC 28681-4323
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 40 of 107



                      Holly Cantrell
                      0
                      Morton, WA 98356


                      Hollye Carpenter
                      0
                      MacHipongo, VA


                      Honeywell Safety Products
                      900 Douglas Pike
                      Smithfield, RI 02917-1879


                      Hood County Sheriffs Office
                      400 Deputy Larry Miller DR
                      Granbury, TX 76048-1876


                      Humane Restraint Company Inc
                      912 Bethel Circle
                      Waunakee, WI 53597


                      Husky Portable Containment
                      PO Box 3404
                      Bartlesville, OK 74006-3404


                      Hutchins, Beverly
                      8610 Broadway St. Suite 400
                      San Antonio, TX 78217


                      HWI Gear, Inc.
                      1156 S Bannock ST
                      Denver, CO 80223-3226


                      Ian Jewett
                      1959 S Power Rd 103-135
                      Mesa, AZ 85206
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 41 of 107



                      Illinois Department of Revenue
                      101 West Jefferson St
                      Springfield, IL 62702


                      ILMI BOJKOVIC
                      30 Livngston Avenue
                      Dover, NJ 07801


                      Indiana Department of Revenue
                      100 N. Senate IGCN Rm N105
                      Indianapolis, IN 46204


                      INFOTRAC
                      200 NORTH PALMETTO ST
                      LEESBURG, FL 34748


                      Irina Povitskaya
                      600 Centerpoint Blvd
                      New Castle, DE 19720


                      Island Alliance
                      408 Atlantic Ave
                      Boston, MA 02110-3349


                      IT Consulting
                      39817 North Messner Way
                      Anthem, AZ 85086


                      Ivan Shulha
                      10620 Northeast 17th Street
                      Bellevue, WA 98004


                      J C Higgins JR
                      0
                      East Brunswick, NJ
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 42 of 107



                      J.l. Darling Llc
                      2614 Pacific Hwy E
                      Tacoma, WA 98424-1001


                      Jackson Walker LLP
                      P O Box 130989
                      Dallas, TX 75313-0989


                      Jacob Betzold
                      5335 Fulton Street
                      Phoenix, AZ 85043


                      Jacob Cook
                      5179 Crater Lake Hwy
                      Central Point, OR 97502


                      JACY CROFT
                      8085 GLENWOOD DRIVE
                      BURNABY, BC V3N5C8


                      Jaime Alfaro
                      0
                      Hemet, CA 92543


                      Jake Miller
                      48 Quail Ridge Drive
                      Atascadero, CA 93422


                      Jake Noltze
                      6800 Correctionville Road
                      Sioux City, IA 51106


                      Jake Waryu
                      176 Westchester Drive
                      Amherst, OH 44001
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 43 of 107



                      James Barreto
                      160 Summerton Cir
                      E Stroudsburg., PA 18301


                      James Esparza
                      1288 West J Street
                      Oakdale, CA 95361


                      James Hardy
                      9 Parkside Blvd
                      Port Wentworth, GA 31407


                      James Heck
                      8509 NE 105th Ter
                      Kansas City, MO 64157


                      James Hundley
                      680 S 4TH ST
                      Louisville, KY 40202-2407


                      James Narramore
                      225 College Park DR
                      Weatherford, TX 76086-6265


                      james newcomb
                      1315 Como St , Apt A
                      Carson city, NV 89701-4475


                      James Raimo
                      1000 Hall of Fame Ave
                      Springfield, MA 01105


                      James Rarick
                      203 Cedar Grove Rd.
                      Selkirk, NY 12158
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 44 of 107



                      James Shipley
                      612 Mountain Pass Lane 876
                      Knoxville, TN 37923


                      James Song
                      1720 Gold Dust Street
                      Glendora, CA 91740


                      James Vaughn
                      4105 53rd Avenue
                      Bettendorf, IA 52722


                      Jamie Logmann
                      72343 Manor Street
                      Covington, LA 70435


                      Jamie Reinholt
                      900 Old Red Trail
                      Mandan, ND 58554


                      Jared Curtis
                      P.O. Box 312
                      Jasper, AR 72641


                      Jared Hogan
                      40090 Jaylene Street
                      Murrieta, CA 92563


                      Jase Gallagher
                      367 Paradise Trail
                      Guyton, GA 31312


                      Jason Bowman
                      677 Refugee Rd SE
                      Hebron, OH 43025
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 45 of 107



                      Jason Crawford
                      125 Olequa Drive
                      Vader, WA 98593


                      Jason French
                      108 Meadow Lane
                      Labadie, MO 63055


                      Jason Tharp
                      8523 E. Northbelt Dr
                      Humble, TX 77396


                      Javier carruyo
                      5585 NW 72nd Ave 49909
                      Miami, FL 33195


                      Javier Garcia
                      5010 Southwest 148th Terrace
                      Davie, FL 33331


                      Jeanette Bird
                      10 Ship Street Gardens
                      Brighton BN1 1AJ United Kingdom


                      Jeff Estes
                      0
                      Paragould, AR 72450


                      Jeffrey Taylor
                      100 Fairview St Apt L
                      MARSHALL, TX 75672


                      JENNIFER COLLIER
                      407 East Washington Avenue
                      Walters, OK 73572
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 46 of 107



                      Jennifer Narvaes
                      12442 Paseo Rojo Dr
                      El Paso, TX 79928


                      Jennifer Walton
                      165 American Way
                      Jefferson, NC 28640


                      JEREMY ROGERS
                      1220 SOUTH MAIN AVE
                      DYERSBURG, TN 38024


                      Jerry Crisp
                      1032 Jack Branch Road
                      Robbinsville, NC 28771


                      Jesus Hinojosa
                      0
                      Carrollton, TX


                      Jimmy Gee
                      2411 Patterson Industrial Drive
                      Pflugerville, TX 78660


                      JJ Duffy
                      1115 Navalle Court
                      Pleasanton, CA 94566


                      JLH Propeties, LLC
                      PO Box 2666
                      Eugene, OR 97402


                      Joe Fletcher
                      0
                      Desoto, TX
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 47 of 107



                      Joe Kirkendoll
                      1418 W Jefferson blvd
                      los angeles, CA 90007


                      Joe Silva
                      1901 North 8th Street
                      Harlingen, TX 78550-4391


                      Joel Fischetti
                      223 Foxglove Dr
                      Hutto, TX 78634


                      John church
                      1238 Buchanan Rd
                      yuba city, CA 95993-6407


                      John Connacher
                      1880 Arabian Rd W
                      Lake Clarke Shores, FL 33406


                      John DeShane
                      409 Moscato Drive
                      Davenport, FL 33897


                      John Engels
                      173 Ash Lane
                      Kunkletown, PA 18058


                      John Gonzalez
                      15815 KINGSMOOR WAY
                      MIAMI LAKES, FL 33014


                      John Haigh
                      5404 Tama Dr
                      Waco, TX 76708
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 48 of 107



                      John Lavoie
                      5 Lemnah Drive
                      St Albans, VT 05478


                      John Meehan
                      4740 Kathi Drive
                      Bethlehem, PA 18017


                      John Nanoff
                      0
                      Lithia Springs, GA 30122-2840


                      John Scripter
                      4202 Shelley Ave
                      Colorado Springs, CO 80910


                      John Shump
                      9 Masonic Drive


                      JOHN TIGHE
                      10 ANDOVER LANE
                      HICKSVILLE, NY 11801


                      John Young
                      150 Creekstone Lane
                      London, KY 40741


                      John Youngs
                      10910 Old Dayton Road
                      New Lebanon, OH 45345


                      Jonathan Buchanan
                      2185 Kingswood Drive
                      Morristown, TN 37813
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 49 of 107



                      Jonathan Howaniec
                      82 Cadman Drive
                      Buffalo, NY 14221


                      Jonathan Sargent
                      302 Isaqueena Dr
                      Greer, SC 29651


                      JONG HYUK LEE
                      146 Division Place
                      Hackensack, NJ 07601


                      Jordan Goss
                      0
                      Chicago, IL


                      Joseph Allen
                      366 Southwest 18th Road
                      Miami, FL 33129


                      Joseph Chesek
                      1705 Hawthorne Street
                      Scranton, PA 18504


                      Joseph Creech
                      3300 Turkeyfoot Road
                      Edgewood, KY 41017


                      Joseph Phillips
                      315 Daniel Circle
                      Dothan, AL 36301


                      Joseph Santos
                      11939 Creekstone Way
                      Zionsville, IN 46077
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 50 of 107



                      Joseph Spezzano
                      5696 S Wild Rose Rd
                      Hereford, AZ 85615


                      josh hyatt
                      1100 wicomico street STE 401
                      Baltimore, MD 21230-2099


                      Josh Sebastian
                      315 West 2nd Street
                      Brenham, TX 77833


                      Joshua Krull
                      119 S. Highway 89
                      Linn, MO 65051


                      Joshua Natanael
                      105 E Scotland dr.
                      Bear, DE 19701


                      Joshua Pack
                      697 Shellbark Drive
                      Concord, NC 28025


                      Joshua Wernimont
                      526 Kaufmann Avenue
                      Dubuque, IA 52001


                      Justin Brown
                      611 Pennsylvania Avenue Southeast #221
                      Washington, DC 20003


                      Justin Derway
                      118 Broadway
                      Fort Edward, NY 12828
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 51 of 107



                      Justin Ferrell
                      5212 Alpine Drive
                      Cross Lanes, WV 25313


                      Justin Wechsler
                      6635 W Happy Valley Rd


                      Justine Hanrahan
                      6701 San Jose Drive
                      San Antonio, TX 78214


                      KARL MILLER
                      2801 Toledo Road
                      Elkhart, IN 46516


                      kassandra dixon
                      202 Brookview rd
                      wilmington, NC 28409


                      Kate Voorhes
                      191 South Winooski Ave Unit 3
                      Burlington, VT 05401


                      Kathleen Halter
                      101 Bramblewood Plantation Rd
                      Camden, SC 29020


                      Kathleen Uncini
                      38244 Emerald Boulevard
                      North Branch, MN 55056


                      kathy travis
                      3842 Redman Drive
                      Fort Collins, CO 80524
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 52 of 107



                      Kayla Caffey
                      1838 River Dale Rd
                      Pfafftown, NC 27040


                      kayla Williams
                      146 Oak Avenue
                      Mount jackson, VA 22842


                      Keefer
                      8780 Madison Ave. , Apt. #249
                      Fair Oaks, CA 95628


                      Keith Becker
                      1240 Northeast Tyler Avenue
                      Prineille, OR 97754


                      Keith Carrocci
                      126 North Ridge Road
                      Mansfield, OH 44905


                      keith skousen
                      5860 Severin Drive
                      La Mesa, CA 91942


                      Kelcey Hein
                      Eldon Way
                      Minden, NV 89423


                      Kelly Bird
                      1000 North Adams Street , PO Box 506
                      Lancaster, WI 53813


                      Kelsey Stafford
                      19267 Aydell Lane
                      French Settlement, LA 70733
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 53 of 107



                      Ken Holderbaum
                      8356 NW 68th ST. 3870
                      Miami, FL 33166


                      Kenneth Ball
                      101 Silver Bow Lane
                      Dallas, GA 30157


                      Kenneth Bishop
                      1702 Championship Blvd
                      Franklin, TN 37064


                      Kenneth Caldwell
                      2091 Lakeridge Dr
                      Fayetteville, NC 28304


                      Kentucky Department of Revenue
                      501 High Street?
                      Frankfort, KY 40601


                      Kevin Hunter Sr.
                      140 SHERWOOD AVE
                      SWANSBORO, NC 28584


                      Kevin See
                      2948 Theresa Dr
                      Kissimmee, FL 34744-5007


                      Key Fire Hose Corp
                      PO Box 7107
                      Dothan, AL 36302-7107


                      Khoi Vu
                      2333 South Collins Street
                      Arlington, TX 76014
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 54 of 107



                      Kimberly Pd
                      242 Highway 30
                      Kimberly, ID 83341-1609


                      Kimberly Stempel
                      56 Pine Park Road
                      Berne, NY 12023


                      Kirk Palmatier
                      103 Boardwalk Street


                      Kissinger, Brian
                      Pinegrove Ave
                      Ballston, NY 12020


                      Kjell Bagge
                      PO BOX 1201
                      Winthrop, WA 98862


                      Kmw Specialties, Inc
                      PO Box 804
                      Tyrone, GA 30290-0804


                      Kochek Co
                      75 Highland DR
                      Putnam, CT 06260-3010


                      Komelon Corporation
                      PO Box 1045
                      Waukesha, WI 53187-1045


                      Kris Johnson
                      109 s 3rd ST
                      Beaver Creek, MN 56116
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 55 of 107



                      Kristin Ward
                      14360 Skyway Road
                      Magalia, CA 95954


                      Kroll International
                      P O Box 72529
                      Cleveland, OH 44192-0002


                      Kustom Signals Inc
                      PO Box 776238
                      Chicago, IL 60677-6238


                      KWIK KOPY BUSINESS CENTER/LAKE NORMAN
                      16630 NORTHCROSS DR, SUITE 102
                      HUNTERSVILLE, NC 28078


                      Kyker, Dick
                      21170 Centre Pointe Parkway , Unit 200
                      Santa Clarita, CA 91350


                      Kyle Baldwin
                      213 West Chestnut Street
                      Archer City, TX 76351


                      Kyle Brewer
                      2890 Fontainebleau Avenue Southeast
                      Palm Bay, FL 32909


                      L3 Communications/eotech Inc
                      1201 E Ellsworth RD
                      Ann Arbor, MI 48108-2420


                      Lacrosse / Danner
                      17634 NE Airport Way
                      Portland, OR 97230-4999
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 56 of 107



                      Ladder Technologies, Ltd
                      1722 N College Ave
                      Fayetteville, AR 72703-2605


                      Lagaria Ponder
                      8050 Taylor Road
                      Riverdale, GA 30274


                      Lakeland Industries
                      701 Koehler Ave Ste 7
                      Ronkonkoma, NY 11779-7403


                      Lakeside Plastics, Inc.
                      PO Box 2384
                      Oshkosh, WI 54903-2384


                      LARRY MCCLENNY
                      5304 Hazelwood Road
                      Adamsville, AL 35005


                      Laser Labs
                      454 First Parish RD
                      Scituate, MA 02066-3335


                      Laura Collins
                      0
                      Roanoke, VA 24019


                      LAURA TORRES
                      629 W Park Avenue
                      Hamilton, NJ 08360


                      Law Enforcement Supply Inc
                      PO Box 85
                      Allendale, MI 49401-0085
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 57 of 107



                      Law Enforcement Targets
                      8802 West 35 W Service Drive NE
                      Blaine, MN 55449


                      Ldi Corp.
                      3560 Lafayette RD Ste C Bldg 2
                      Portsmouth, NH 03801-6073


                      Leatherhead Tool CO
                      340 Blackhawk Park Ave
                      Rockford, IL 61104-5133


                      LEE ANN LADRIE
                      4910 Starcrest Dr.
                      Monroe, NC 28110


                      Leland Humphrey
                      0
                      Marietta, GA


                      Les Germer
                      201 Ellwood Street , Unit 109
                      San Antonio, TX 78209


                      Leslie Buncher
                      6225 san elijo
                      Rancho Santa Fe, CA 92067-0347


                      Leslie Constantine
                      54 Lord Avenue Apt #1
                      Bayonne, NJ 07002


                      Leslie Cook
                      1324 Coventry , bld 13
                      Iselin, NJ 08830
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 58 of 107



                      Leslie Manahan
                      500 North Toombs Street
                      Valdosta, GA 31601


                      Liberty Uniform Mf. Co., Inc.
                      710 John Dodd Road
                      Spartanburg, SC 29303


                      Lightning X Products, Inc
                      3301 Woodpark Blvd Ste D
                      Charlotte, NC 28206-4206


                      Lightstar Corporation
                      4215 Mcewen RD
                      Dallas, TX 75244-5202


                      Lilia Myrick
                      0
                      Woodbridge, VA 22193


                      Lind Electronics Inc
                      14850 Deveau PL
                      Minnetonka, MN 55345-2125


                      Lion Apparel
                      L-3505
                      Columbus, OH 43260


                      Lisa Graham
                      638 Cooper Avenue
                      Grafton, ND 58237


                      Logan Walker
                      4629 shuksan street
                      Mount vernon, WA 98273
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 59 of 107



                      Logistics Supply
                      PO Box 481931
                      Charlotte, NC 28269-5319


                      Logo Dogz
                      4910 Starcrest DR
                      Monroe, NC 28110-8497


                      Louisiana Department of Revenue
                      Post Office Box 201
                      Baton Rouge, LA 70821-0201


                      Luhmann ,deanna
                      11 Chestnut Street
                      Schuylerville, NY 12871


                      Luke DelGrego
                      8 Richardson Avenue
                      Utica, NY 13502


                      Mabis/dmi/healthcare
                      4900 University Ave Ste 200
                      West Des Moines, IA 50266-6733


                      Madelis Vasquez
                      56-40 Myrtle Avenue
                      Ridgewood, NY 11385


                      Madrigrano, Daniel
                      1627 216th Ave
                      Union Grove, WI 53182


                      Mag Instrument Inc
                      20010 South Hellman Avenue
                      Ontario, CA 91761-1083
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 60 of 107



                      Maine Revenue Services
                      P.O. Box 9107
                      Augusta, ME 04332-9107


                      Manchester PD
                      200 W Fort St, Manchester
                      Manchester, TN 37355


                      Marc O'Mara
                      34 Beach Street
                      Litchfield, CT 06759


                      Marcus Dilworth
                      7018 Windy Run Court
                      Spring, TX 77379


                      Maria Perez
                      2147 Oxford St
                      Delano, CA 93215


                      Mario Aparecido Carvalho
                      78 Higt Steet
                      Shelton, CT 06484


                      Mark Carroll
                      118 SOUTHFORK RD
                      BEATTYVILLE, KY 41311-8430


                      Mark Dockery
                      109 S Maple St
                      Graham, NC 27253


                      Mark Hanson
                      0
                      Culver City, CA
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 61 of 107



                      Mark Maltid
                      267 E Redondo Beach Blvd
                      Gardena, CA 90248


                      mark molinares
                      120 leo pl
                      Lodi, NJ 07644


                      Mark Mullen
                      2719 Homestead Duquesne Road
                      West Mifflin, PA 15122


                      Marlin Mortimer
                      213 Wilson Ave
                      Hightstown, NJ 08520


                      Martin Gracia
                      13020 West Estero Lane
                      Litchfield Park, AZ 85340


                      marty moore
                      270 Confederate Avenue
                      Jasper, GA 30143


                      Mary Carey
                      20 East Street
                      Middleborough, MA 02346


                      Mary Cusack
                      0
                      Flint, MI 48503


                      Mason Harris
                      11165 California 116
                      Forestville, CA 95436
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 62 of 107



                      Matin Buncher
                      7069 Via Del Charro #2147
                      Rancho Santa Fe, CA 92067


                      Matsunami ,chiaki
                      Psc 473 Box 2
                      AP INT United States


                      Matt Pfost
                      23656 NW 176th Ave
                      High Springs, FL 32643


                      Matthew Graczyk
                      74 Southcrest Avenue
                      Cheektowaga, NY 14225


                      Matthew Hoskin
                      0
                      Glastonbury, CT 06033


                      Matthew Theobald
                      2149 Desert View Dr
                      Winslow, AZ 86047


                      Mayes
                      6422 V a Del Cerrito
                      Rancho Murieta, CA 95683


                      McCarrick, Dana
                      66 Gould Terrace
                      Clifton, NJ 07013


                      McClure
                      113 Cloudcroft Dr
                      Wylie, TX 75098
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 63 of 107



                      McColl, Jamie
                      566 Bethlehem RD
                      Statesville, NC 28677-1627


                      McKenzie Rucker
                      814 Clifton Avenue
                      Springfield, OH 45505


                      MECKLENBURG COUNTY TAX COLLECTOR
                      PO BOX 71063
                      CHARLOTTE, NC 28272-1063


                      Medline Industries Inc
                      Dept CH 14400
                      Palatine, IL 60055-4400


                      Mel Noble
                      802 Overbrook Drive
                      Fort Walton Beach, FL 32547


                      Melanie Marquez
                      1N570 Gloria Avenue
                      West Chicago, IL 60185


                      Melissa Moore
                      215 Sw Adams Ave
                      Hillsboro, OR 97123


                      Melissa Thomas
                      24945 Meier rd Cabana
                      Calhan, CO 80808


                      Miceli, Christopher
                      209 E Ave A
                      Temple, TX 76501
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 64 of 107



                      Michael A. Autenrieth
                      87 Beach Road , PO Box 136
                      Pine Plains, NY 12567


                      Michael Boike
                      5119 County Road 209 South
                      Green Cove Springs, FL 32043


                      Michael Clowser
                      49480 Ehrenberg Rd
                      Ehrenberg, AZ 85334


                      Michael Delcid
                      119 South La Salle Street
                      Redlands, CA 92374


                      Michael Elder JR
                      0
                      Lathrop, CA


                      Michael Farthing
                      1454 Cotswold Lane
                      Hamilton, OH 45013


                      Michael Levandowski JR
                      0
                      Akron, NY


                      MICHAEL MURPHY
                      111 W DIAMOND AVE
                      GAITHERSBURG, MD 20877


                      Michael Powers
                      710 Mill Bay Road
                      Kodiak, AK 99615
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 65 of 107



                      Michael Ross
                      105 Stafford Lane
                      Mooresville, NC 28115


                      Michael Routzon
                      3490 Twp Rd 47
                      Rawson, OH 45881


                      Michael Shimko
                      1016 Grandview Avenue
                      Grandview Heights, OH 43212


                      Michael Zavolas
                      5102 Fairfax Drive
                      Lakeland, FL 33813


                      Michelle Brown
                      410 west ward bridge road
                      Warsaw, NC 28398


                      Mike Methvin
                      7051 Hollywood Blvd
                      Los angeles, CA 90028


                      Mike Swartz
                      255 North 2nd Street
                      St. Helens, OR 97051


                      Mininger , Cole
                      711 LA Quinta CT
                      Vacaville, CA 95687


                      Minnesota Department of Revenue
                      600 North Robert St.
                      Saint Paul, MN 55146
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 66 of 107



                      Mitel
                      28760 Network PL
                      Chicago, IL 60673-1287


                      Mocean
                      1635 Monrovia Ave
                      Costa Mesa, CA 92627-4404


                      Mohammad Malick
                      1062 West Bryn Mawr Avenue 308
                      Chicago, IL 60660


                      Mohammed Abdulhameed
                      8718 Grasswren Road
                      Richmond, TX 77407


                      Molina, David
                      2511 N. Louisiana Ave.
                      Weslaco, TX 78599


                      Moore Medical
                      PO Box 2620
                      New Britain, CT 06050-2620


                      Motorola
                      13104 Collections Center DR
                      Chicago, IL 60693-0001


                      MSA
                      29783 Network Place
                      Chicago, IL 60673-1297


                      N lio Nascimento Jr
                      19 N Akron Dr
                      Mountain View, CA 94035
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 67 of 107



                      Nadine Asma
                      3501 Jack Northrop Ave , Suite #XV506
                      Hawthorne, CA 90250


                      Nate Kulik
                      3721 Spring Valley Road
                      Addison, TX 75001


                      Nathaniel Ellis
                      112 W Stillwater Rd
                      Gaffney, SC 29341


                      Nathaniel Williams
                      127 Robinson Street
                      Delhi, LA 71232


                      Nationwide Management Liability
                      Attn: Claims Manager
                      7 World Trade Center, 37th Floor
                      250 Greenwich Street
                      New York, NY 10007


                      Neese Industries
                      P O BOX 755310
                      MEMPHIS, TN 38141


                      New Jersey Department of Revenue
                      50 Barrack Street, 1st
                      Trenton, NJ 08695


                      New Orleans National Historical Park
                      916 N Peters St,
                      New Orleans, LA 70116


                      Newcastle FD
                      19 Fairgrounds Rd
                      Newcastle, WY 82701
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 68 of 107



                      Nichols Cauley & Associates Llc
                      3550 Engineering Drive, Suite 250
                      Peachtree Corners, GA 30092


                      Nightstick
                      640 Sanden Blvd
                      Wylie, TX 75098-4922


                      Nite Ize, Inc.
                      5660 Central Ave
                      Boulder, CO 80301-2942


                      Noral Harvey
                      10113 Goose Pond Court
                      Laurel, MD 20708


                      North American Rescue
                      35 Tedwall CT
                      Greer, SC 29650-4791


                      North Carolina Dept of Revenue
                      501 N. Wilmington St.
                      Raleigh, NC 27604


                      North Carolina Dept OF Revenue
                      PO Box 25000
                      Raleigh, NC 27640-0100


                      North Dakota Department of Revenue
                      600 E. Boulevard Ave., Dept. 127
                      Bismarck, ND 58505-0599


                      North, Mark
                      828 Martin Luther King JR Blvd
                      Chapel Hill, NC 27514-2600
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 69 of 107



                      Northwest Woolen Mills
                      235 Singleton ST
                      Woonsocket, RI 02895-1832


                      NW NATURAL
                      PO BOX 6017
                      PORTLAND, OR 97228-6017


                      Oakley
                      PO Box 740964
                      Los Angeles, CA 90074-0964


                      Objectif Lune
                      101 Merritt Blvd Ste 21
                      Trumbull, CT 06611-5450


                      Occunomix International Llc
                      3447 Solutions Center
                      Chicago, IL 60677-0001


                      Office Depot
                      PO Box 88040
                      Chicago, IL 60680-1040


                      Office Surplus, Inc.
                      13000-F South Tryon Street PMB 126
                      Charlotte, NC 28278


                      Oladipupo Ajala
                      0
                      Oakland, CA 94605


                      Olivo, Jonathan
                      64 Dukes ST
                      Kearny, NJ 07032-3307
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 70 of 107



                      Opt. 3
                      Unity Manufacturing Company
                      Chicago, IL 60610


                      Oracle America Inc
                      15612 Collections Center DR
                      Chicago, IL 60693-0001


                      Oracle America, Inc.
                      500 Oracle Parkway
                      Redwood City, CA 94065


                      Orion Safety Products
                      PO Box 1047
                      Easton, MD 21601-8919


                      Orville Saunders
                      6008 Quebec St
                      Berwyn Heights, MD 20740


                      Otis Technology
                      6987 Laura Street , PO Box 582
                      Lyons Falls, NY 13368-0582


                      P.o. Box 277,,,Pepin,WI,54759,,,,,,,,,10



                      Pac-Kit Safety Equipment CO
                      57 Chestnut ST
                      Norwalk, CT 06854-3622


                      Palm Beach Shores PD
                      951 Old Okeechobee RD. Suite D
                      Palm Beach Shores, FL 33401
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 71 of 107



                      Palmetto Zabaleta
                      3100 47th Avenue , Suite 3100
                      Long Island City, NY 11101


                      Paul Alden
                      0
                      Hanover, MA


                      Paul Gayle
                      65 High Ridge Road , Suite 344
                      Stamford, CT 06905


                      Paul Hawk
                      882 Madison Avenue
                      Chillicothe, OH 45601


                      Paula Claunch
                      356 N. Belknap
                      Stephenville, TX 76401


                      Paulson Manufacturing Corp
                      46752 Rainbow Canyon RD
                      Temecula, CA 92592


                      Peerless Handcuff CO
                      181 Doty Cir
                      West Springfield, MA 01089-1309


                      Pelican
                      PO Box 848867
                      Los Angeles, CA 90084-8867


                      Pennsylvania Dept of Revenue
                      PO Box 280905
                      Harrisburg, PA 17128
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 72 of 107



                      Pepper Hamilton LLP,3000 Two Logan Squar



                      Perfect Fit/shield Wallets Inc
                      PO Box 439
                      Corinna, ME 04928-0439


                      Pete Barrera
                      2414 West Martin Street
                      San Antonio, TX 78207


                      Peter Quinn
                      100 Morrison Hill Road
                      Davidson, NC 28036


                      Peter Ruskiewicz
                      2430 mary street lot 58
                      marinette, WI 54134


                      Petzl America
                      PO Box 413039
                      Salt Lake City, UT 84141-3039


                      PF Distribution Center, Inc
                      1500 E Hamilton Ave Ste 112
                      Campbell, CA 95008-0834


                      PGI
                      PO Box 307
                      Green Lake, WI 54941


                      Phoenix International
                      20860 Heather View Drive
                      Brookfield, WI 53045-4528
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 73 of 107



                      PIEDMONT NATIONAL CORPORATION
                      PO BOX 890938
                      CHARLOTTE, NC 28289-0938


                      PIEDMONT NATURAL GAS 5002968656003
                      P O BOX 1246
                      CHARLOTTE, NC 28201-1246


                      Pipe Spring Natl Monument
                      406 N Pipe Spring Rd
                      Fredonia, AZ 86022


                      Pitney Bowes Global Financial Servic
                      PO Box 371887
                      Pittsburgh, PA 15250-7887


                      Pleasantville PD
                      17 N 1st St.
                      Pleasantville, NJ 08232


                      Portrait Studio LLC
                      2101 Cambrdige Beltway Drive , Suite C
                      Charlotte, NC 28273


                      Power Products
                      2170 Brandon Trl
                      Alpharetta, GA 30004-8457


                      Premier Emblem
                      2111 West Ave
                      San Antonio, TX 78201-2822


                      Presco Products
                      PO Box 650823
                      Dallas, TX 75265-0823
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 74 of 107



                      Preston Lindsay
                      2210 Gum Creek Church Road
                      Loganville, GA 30052


                      Price, Chester
                      501 San Ricardo CT
                      Greenwood, IN 46142


                      Pro Gard Products Llc
                      9650 E 148th ST
                      Noblesville, IN 46060-4328


                      Prologis
                      1800 Wazee Street, Suite 500
                      Denver, CO 80202


                      Propper
                      PO Box 952395
                      Saint Louis, MO 63195-2395


                      Public Safety Supply Resources Holdings
                      1460 Main Street, Suite 200
                      Southlake, TX 76092


                      Purchase Power
                      PO Box 371874
                      Pittsburgh, PA 15250-7874


                      PUT IN BAY POLICE DEPARTMENT
                      431 Catawba Avenue
                      Put-in-Bay, OH 43456


                      Rachel Harner
                      0
                      Kennesaw, GA 30144-1302
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 75 of 107



                      Rachel Klay
                      2829 Allard Lane
                      Vienna, VA 22180


                      Radians
                      124 Sunrise Center DR
                      Thomasville, NC 27360-4900


                      Ralph Durham
                      1289 Banbury Road
                      Mundelein, IL 60060


                      Ramirez, Jason
                      1501 Lexington Ave. 3B
                      New York, NY 10029


                      Randall Streicher
                      3902 Gatwick Drive
                      Troy, MI 48083


                      RANGER CONSTRUCTION COMPANY
                      4240 MORRIS FIELD DRIVE
                      CHARLOTTE, NC 28208


                      Raul Diaz
                      65811 Desert View Avenue
                      Desert Hot Springs, CA 92240


                      ravi gokool
                      85-05 112th Street
                      Queens, NY 11418


                      Rawls, Cathy
                      6300 Shakespeare RD
                      Columbia, SC 29223
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 76 of 107



                      Ray Dobbins
                      20 1/2 West Walnut
                      Stilwell, OK 74960


                      Raymond Meschnark
                      38018 North 15th Avenue
                      Phoenix, AZ 85086


                      Rebecca Stechmann
                      2309 Charles Dr
                      Chalmette, LA 70043


                      Reebok Boots / Warson Group
                      PO Box 841140
                      Kansas City, MO 64184-1140


                      Reflective Apparel Factory
                      1649 Sands PL SE Ste J
                      Marietta, GA 30067-8787


                      Regal Software
                      555 N Point Ctr E FL 4
                      Alpharetta, GA 30022-8269


                      Reginald Griffin
                      2108 Stone Pasture RD
                      Fuquay Varina, NC 27526-5456


                      Reid, Paul
                      3161 Negaunee Trail
                      North St., MI 48049


                      Rein Vilumaa
                      6804 Northeast 79th Court
                      Portland, OR 97218
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 77 of 107



                      Rena Hopkins
                      P.o.box 42647
                      Evergreen Park, IL 60805


                      RENEE ARLT
                      5740 Floy Drive
                      Lakeland, FL 33810


                      Renville Sheriff Scott Hable
                      105 S 5th ST Ste 210
                      Olivia, MN 56277-1376


                      REPUBLIC SERVICES #742 3-0742-0075552
                      PO BOX 9001099
                      LOUISVILLE, KY 40290-1099


                      Rhonda Wingo , AD Concepts
                      PO Box 200896
                      Pittsburgh, PA 15251-0896


                      Richaard Morefield
                      9494 Raymond Cobb Road
                      Lauderdale, MS 39335


                      Richard Butler
                      1 Bushel Rd
                      Plainville, CT 06062


                      Richard Martinez
                      434 Lone Hill Road
                      Espa ola, NM 87532


                      Richard Sebring
                      16639 Paula Road
                      Madera, CA 93636
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 78 of 107



                      Richard Yeomans
                      27921 calle Arroyo
                      San Juan Capistrano, CA 92675


                      Richard Zack



                      RICOH USA, INC.
                      P. O. BOX 827577
                      PHILADELPHIA, PA 19182-7577


                      Riley, Colin
                      1611 Weston ST
                      LA Crosse, WI 54601


                      Ring's Manufacturing
                      99 East DR
                      Melbourne, FL 32904-1024


                      Ringers Gloves
                      8846 N Sam Houston Pkwy W Ste 110
                      Houston, TX 77064-2305


                      Robert Blakely
                      0
                      Nokomis, FL


                      Robert Brown
                      8356 NW 68th ST
                      Miami, FL 33166


                      Robert Cummings
                      0
                      Dickinson, ND 58601
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 79 of 107



                      Robert Herbst
                      12312 Fm 777
                      Jasper, TX 75951-7368


                      Robert King
                      44 Doe Drive
                      Silver Lake, NH 03875


                      Robert Milton
                      0
                      Paris, TX 75460


                      Robert Plummer
                      105 STAGGS COURT
                      PORTLAND, TN 37148


                      Robert Rose
                      2384 Daniel Road
                      Dexter, GA 31019


                      Robert Troy
                      4340 Roth Farm Village Circle
                      Mechanicsburg, PA 17050


                      Robinson, Dustin
                      7603 Sun Prairie DR
                      Colorado Springs, CO 80925


                      Rocky Shoes And Boots Inc
                      39 E Canal ST
                      Nelsonville, OH 45764-1247


                      Rodderick Spence
                      1006 east depot street
                      meigs, GA 31765
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 80 of 107



                      Roger Cummings
                      2719 Grand Canyon Drive
                      Houston, TX 77067


                      Roger Dixon
                      0
                      Kingman, AZ


                      Ron Hale
                      0
                      Huntersville, NC


                      Ronald Dye
                      306 Merton Ct
                      Goose Creek, SC 29445


                      Ronald Fils
                      93-33 218th Street
                      Queens village, NY 11428


                      Ronald Harmon
                      10 West 33rd Street
                      Savannah, GA 31401


                      Ronald Marsh
                      1393 Brighton Ave
                      Myrtle Beach, SC 29588


                      Ronaldo Barrera
                      0
                      Laredo, TX


                      Rong Fang
                      281 SERENA WAY
                      SANTA CLARA, CA 95051
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 81 of 107



                      ROSCOE PARR
                      4312 River Oaks Drive
                      Killeen, TX 74543


                      Rothco
                      P O Box 986
                      Smithtown, NY 11787


                      Roy Doondoon
                      13251 77th Pl N
                      West Palm Beach, FL 33412


                      Roy Ruiz
                      1403 Richmond Road
                      Santa Paula, CA 93060


                      ROYAL REFUSE SERVICE, INC.
                      PO BOX 2312
                      EUGENE, OR 97402-0073


                      Royle Scott
                      133 Aberdeen Road, Apt 10
                      Aberdeen, NJ 07747


                      RR Piccione
                      179 apple packer road
                      Martinsburg, PA 16662


                      Rrds, Inc
                      0
                      Irvine, CA


                      Rudisell Ramonita
                      520 North Sampson Avenue
                      DYERSBURG, TN 38024
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 82 of 107



                      Russell Crabtree
                      1040 Powell Taylor Road
                      Lawrenceburg, KY 40342


                      Russell Douthat
                      8688 Heather Court
                      Superior Charter Township, MI 48198


                      Ruth Clark
                      6200 Canyon Falls Drive Suite 300
                      Flower Mound, TX 76226


                      Ryan Babcock
                      8612 Tiona street
                      Philadelphia, PA 19128


                      Ryan Barsuch
                      3058 Mohawk Street
                      Sauquoit, NY 13456


                      Ryan Howell
                      0
                      Franklin, TN 37064


                      RYAN PETTENGER
                      306 S Hennepin Ave
                      Dixon, IL 61021-3020


                      Ryan Santiago
                      1221 Manzana Way
                      San Diego, CA 92139


                      Ryan Watts
                      4725 Thurlby rd
                      Mason, MI 48854
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 83 of 107



                      S&H Products Inc
                      P.O. BOX 75490
                      CHICAGO, IL 60675-5490


                      S. Lichtenstein
                      60 Division Avenue , 5-A
                      Brooklyn, NY 11249


                      Saalfeld - Suwanee
                      PO Box 849089
                      Dallas, TX 75284-9089


                      Saenz, Enrique
                      131 CR 473
                      Alice, TX 78332


                      Safariland Llc
                      PO Box 406351
                      Atlanta, GA 30384-6351


                      Safariland Llc - American Body Armor
                      13386 International Pkwy
                      Jacksonville, FL 32218-2383


                      Safariland Llc - Bianchi Int
                      P O Box 9015
                      Tremecula, CA 92589-9015


                      Safariland Llc - Break-free
                      13386 International Pkwy
                      Jacksonville, FL 32218-2383


                      Safariland Llc - Defense Tech Corp
                      PO Box 406351
                      Atlanta, GA 30384-6351
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 84 of 107



                      Safariland Llc - Forensics Source
                      13386 International Pkwy
                      Jacksonville, FL 32218-2383


                      Safariland Llc - Hatch Gloves & Acc
                      PO Box 406351
                      Atlanta, GA 30384-6351


                      Safariland Llc - Kleen-bore
                      13386 International Pkwy
                      Jacksonville, FL 32218-2383


                      Safariland Llc - Monadnock
                      PO Box 406351
                      Atlanta, GA 30384-6351


                      Safariland Llc - Protech Armor
                      PO Box 406351
                      Atlanta, GA 30384-6351


                      Safariland Llc - Safariland Ltd Inc
                      PO Box 406351
                      Atlanta, GA 30384-6351


                      Safariland Llc - Second Chance BA
                      PO Box 406351
                      Atlanta, GA 30384-6351


                      Safariland Llc - Tci
                      PO Box 406351
                      Atlanta, GA 30384-6351


                      Sahadeo George
                      8401 NW 17th St Dept #43-4757
                      Miami, FL 33191-1005
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 85 of 107



                      Salome Cardenas
                      11407 SW Amu St
                      Tualatin, OR 97062


                      Samuel Boyd
                      624 Lafayette Drive
                      Clairton, PA 15025


                      samuel dean
                      1312 east beloit
                      SALINA, KS 67401


                      San Mar
                      PO Box 643693
                      Cincinnati, OH 45264-3693


                      Sandra Montre
                      0
                      Salina, KS 67401


                      Sanjo Sabu
                      6726 East Elmwood Street
                      Mesa, AZ 85205


                      Santa Cruz Associates Ltd
                      450 Tyler RD
                      Webster, NH 03303-7738


                      Sanzo
                      1804 Cedar Crest Lane
                      Suffolk, VA 23436


                      Sarah Poppe
                      34 West 27th Street, Floor 10
                      New York, NY 10001
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 86 of 107



                      Saramarie , Akron Brass
                      PO Box 86
                      Wooster, OH 44691-0086


                      Saunders Mfg & Marketing Inc
                      65 Nickerson Hill RD
                      Readfield, ME 04355-3924


                      SB Parks
                      30 West Dale Street
                      Colorado Springs, CO 80903


                      SCA TRANSACTION SERVICES
                      3128 Walton Blvd., Suite 185
                      Rochester Hills, MI 48309


                      Scheper, John
                      2270 West Morton
                      Jacksonville, IL 62650


                      scott barton
                      8622 Maltby Road
                      Brighton, MI 48116


                      Scott Estrada
                      2190 Main St
                      San Diego, CA 92113


                      Scott Grajewski
                      1996 W. Parnall Road
                      Jackson, MI 49201


                      Scott Hanson
                      W7655 165th Ave
                      Hager City, WI 54014
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 87 of 107



                      Scott Rosenbaum
                      117 Crescent Street
                      Auburndale, MA 02466


                      Scott Royle
                      133 Aberdeen Rd Apt 10
                      Aberdeen, NJ 07747


                      SCOTT STUBER
                      200 N MAIN ST
                      WESTBY, WI 54667


                      Seco
                      PO Box 206704
                      Dallas, TX 75320-6704


                      Sellmark Corp
                      2201 Heritage Pkwy
                      Mansfield, TX 76063-5628


                      Sempermed Usa, Inc
                      13900 49th ST N
                      Clearwater, FL 33762-3739


                      SERVICEMASTER BUILDING MAINTENANCE CORP
                      PO BOX 2458
                      DAVIDSON, NC 28036


                      Setina
                      2926 Yelm Hwy SE
                      Olympia, WA 98501-4832


                      Severo Torres
                      2003 West Adams Avenue
                      El Centro, CA 92243
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 88 of 107



                      Shannon Davis
                      16064 N Saint Vrain Dr.
                      Lyons, CO 80540


                      Sharon Davenport
                      0
                      Kitty Hawk, NC 27949-2319


                      Shawn Barkley
                      245 8th Ave
                      New York, NY 10011


                      Shelby Specialty Gloves
                      3035 Centre Oak Way Ste 102
                      Germantown, TN 38138-6304


                      Shellback Tactical
                      208 Candi Ln
                      Columbia, SC 29210


                      Sheriff John D. Merchant
                      709 Utah
                      Hiawatha, KS 66434


                      Sheriff Travis Collins
                      602 Adams Ave
                      Hettinger, ND 58639-1040


                      Shirley Warren
                      1413 Hill Street
                      Homer, LA 71040


                      Shopify, Inc.
                      150 Elgin St.
                      Ottawa, Ontario K2P 1L4
                      Canada
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 89 of 107



                      Simulaids Inc
                      PO Box 1289
                      Saugerties, NY 12477-8289


                      Singleton, Chad
                      3362 Frog Level RD
                      Greenville, NC 27834-8595


                      Sirchie/premier Crown Corp
                      100 Hunter PL
                      Youngsville, NC 27596-9447


                      Slokenbergs, Andris
                      245 W. Roosevelt Rd. Building 9, Suite 6
                      West Chicago, IL 60185


                      Smith & Warren CO
                      127 Oakley Ave
                      White Plains, NY 10601-3903


                      Smith, Ben
                      6017 St. Andrews Road
                      Columbia, SC 29212


                      Smith, Paul
                      519 Union Ave.
                      Salmon, ID 83467


                      Socal Emblem Inc
                      639 Ulfinian Way
                      Martinez, CA 94553-2734


                      Sokkia Topcon CO Ltd
                      PO Box 122527
                      Dallas, TX 75312-0001
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 90 of 107



                      Solano County Probation Department
                      475 Union Ave
                      Fairfield, CA 94533


                      Soundoff Signal
                      PO Box 206
                      Hudsonville, MI 49426-0206


                      SOUTH FORK COFFEE & WATER CO
                      134 GRIMES STREET #6
                      EUGENE, OR 97402


                      SOUTH MOUNTAIN STATE PARK
                      3001 SOUTH MOUNTAIN PARK AVE
                      CONNELLY SPRINGS, NC 28612


                      Sparks Police Dept
                      PO Box 899
                      Sparks, GA 31647-0899


                      STABLENET
                      1850 E. 3rd STREET, STE 230
                      CHARLOTTE, NC 28204


                      Stacey Serra
                      6126 US-15 501 Highway
                      Carthage, NC 28327


                      Stanly Cso
                      223 S 2nd ST
                      Albemarle, NC 28001-5701


                      Star Headlight & Lantern CO Inc
                      455 Rochester ST # 12
                      Avon, NY 14414-9503
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 91 of 107



                      Ste A104-458,,,Glendale,AZ,85310,,,,,,,,



                      Ste S7-134922,,,Saddle Brook,NJ,7663,,,,



                      Steiner Optics
                      920 54th Ave Ste 200
                      Greeley, CO 80634-4403


                      Stephanie Rawlins
                      122 Wind Ridge Dr.
                      Harker Heights, TX 76548


                      Stephen Lewis
                      221 Summit Trail
                      Broomfield, CO 80020


                      Stephen Mcpheeters
                      2923 Se 5th Terr
                      Ocala, FL 34471


                      Stephens, Brandon
                      3508 Gardner Park Dr
                      Gastonia, NC 28054


                      Steve Given
                      1267 Fellows Street
                      St.Charles, IL 60174


                      Steve Owens
                      240 Anderson Road
                      Fleming, OH 45729
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 92 of 107



                      Steven Bart
                      620 Kentucky Ave.
                      Plainfield, IN 46168


                      Steven Grant
                      0
                      North Yarmouth


                      Steven Hopkins
                      424 Greenwood Drive
                      Muscatine, IA 52761


                      Steven Meyers
                      133 WIMBLEDON LANE
                      OWINGS MIILS, MD 21117


                      Steven Staniech
                      1130 California Avenue
                      White Oak, PA 15131


                      Stoffel
                      16036 Collection Center Drive
                      Chicago, IL 60693-0160


                      Streamlight
                      30 Eagleville RD
                      Eagleville, PA 19403-1476


                      Strong Leather CO
                      PO Box 1195
                      Gloucester, MA 01931-1195


                      Suite 900 ,,,Chicago,IL,60602,,,,,,,,,3
                      802.18
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 93 of 107



                      Sumter, Eric
                      342 San Juan Dr.
                      Modesto, CA 95354


                      Super Seer Corporation
                      3989 Evergreen Parkway
                      Evergreen, CO 80439


                      Sure Tape Industries
                      1506 Highland Ave NE
                      Hickory, NC 28601-5302


                      SureWerx USA, Inc.
                      P.O. Box 71137
                      Chicago, IL 60694-1137


                      Susan Whitesel
                      23180 Adams Road
                      South Bend, IN 46628


                      Suwoto, Peny
                      620 Centerpoint Blvd Suite B9921
                      New Castle, DE 19720


                      Szatkowski, Brett
                      55 Fine Road
                      High Bridge, NJ 08829


                      Tact Squad
                      250 Benjamin DR
                      Corona, CA 92879-6508


                      Tan
                      6733 Jasmine Court
                      Chino, CA 91710
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 94 of 107



                      Task Force Tips
                      3701 Innovation Way
                      Valparaiso, IN 46383


                      Taylo Snyder
                      56 Greenwood Acres Drive
                      Mills River, NC 28759


                      TAYLOR C.I. - Sgt. Crites
                      8501 Hampton Springs Road
                      Perry, FL 32348


                      Taylor Stuart
                      3356 Adell Drive
                      Urbana, OH 43078


                      TCN: FB56828271Y010XXX
                      2001 NORMANY DR DOOR 135-168
                      NEW CUMBERLAND, PA 17070


                      Ted Passalacqua
                      826 West Shore Drive
                      Kinnelon, NJ 07405


                      Ted PEMBERTON
                      15171 S HIGHWAY 83
                      NORTH PLATTE, NE 69101-8981


                      Tempest Technology
                      4708 N Blythe Ave
                      Fresno, CA 93722-3930


                      The Ear Phone Connection
                      25139 Avenue Stanford
                      Valencia, CA 91355-1227
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 95 of 107



                      THE EMPLOYERS ASSOCIATION
                      3020 W. ARROWOOD ROAD
                      CHARLPTTE, NC 28273


                      The Original Footwear Company
                      4213 Technology DR
                      Modesto, CA 95356-9480


                      Thomas Frey
                      233 East High Street
                      Elizabethtown, PA 17022


                      Thomas Morgan
                      1925 Sheplar Drive
                      South Park, PA 15129


                      Thomas Rivers
                      0
                      Pageland, SC


                      Tiffany Willoughby
                      311 Pinecrest Avenue , Apartment B
                      Roanoke Rapids, NC 27870


                      Tim Catron
                      55 North Main Street
                      Monticello, KY 42633


                      Tim LANCASTER
                      100 NorthPointe Ln
                      Danville, VA 24540


                      Tim Teloh
                      24 West Stephen Drive
                      Newark, DE 19713
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 96 of 107



                      Tim Zeitz
                      3264 Crescent Drive Northeast
                      Warren, OH 44483


                      TIME WARNER CABLE
                      PO BOX 70872
                      CHARLOTTE, NC 28272-0872


                      timmy khalil
                      226 Dunhams Corner Road
                      East Brunswick, NJ 08816


                      Timothy Clark
                      465 East Ave
                      Athens, MI 49011


                      Timothy Crowley
                      0
                      Gardner, MA 01440


                      Tina Spakoski
                      0
                      Glenmont, NY 12077


                      Titus, Richard
                      60 Hawley ST
                      Binghamton, NY 13902


                      TJ Jansma
                      3123 34th st
                      HOPKINS, MI 49328


                      Todd Kuykendall
                      1701 Apron Drive
                      Big Spring, TX 79720
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 97 of 107



                      TODD SUMMERS
                      12 Main Street
                      SPERRYVILLE, VA 22740


                      Tom Sutherland
                      7101 Del Rico ct.
                      Palo Cedro, CA 96073


                      Tom Van Den Eeden
                      3681 Golden Prairie Ave.
                      Rockford, IL 61109


                      Tomi Tanaka
                      7911 NE 33rd dr. #240
                      portland, OR 97211


                      Tony Durant
                      7331 Utica St
                      Westminster, CO 80030


                      TONY JONES
                      843 BRIGHTSEAT ROAD
                      LANDOVER, MD 20785


                      Tony Pletcher
                      205 Dickinson Drive
                      Lewisville, TX 75077


                      Total Fire Group
                      1 Innovation CT
                      Dayton, OH 45414-3967


                      Town OF Pine Knoll Shores
                      100 Municipal Circle
                      Pine Knoll Shores, NC 28512
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 98 of 107



                      Town of Pocahontas Fire Dept.
                      PO BOX 128
                      POCAHONTAS, VA 24635


                      Tracer Llc
                      5729 Main ST Ste 173
                      Springfield, OR 97478-5426


                      Training Division
                      43565 Elizabeth
                      Mt. Clemens, MI 48043


                      Travis Twigg
                      11401 3rd ave se # Z7
                      Everett, WA 98208


                      Trempealeau PD
                      24455 3rd ST
                      Trempealeau, WI 54661-9155


                      Tri-Tech Forensics, Inc.
                      8770 Trade Street
                      Leland, NC 28451


                      Triumph Systems
                      710 N Tucker Blvd Ste 315a
                      Saint Louis, MO 63101-1150


                      Troy Kearse
                      5454 Vinings Lake Way Southwest
                      Mableton, GA 30126


                      Troy Mauer
                      8503 77 Avenue Northwest
                      Edmonton AB T6C 0L5 Canada, 0
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 99 of 107



                      Troy Products
                      1026 S Vail Ave
                      Montebello, CA 90640-6020


                      Truman
                      6132 Catalina Street
                      Fairway, KS 66205


                      TSA
                      1085 MORRIS AVE, 2ND FLOOR
                      UNION, NJ 07083


                      Tucker McCumber
                      0
                      Spooner, WI


                      Turner, Tribbie
                      4308 Colindale Road , Unit #106
                      Chesapeake, VA 23321


                      Turtle Plastics
                      PO Box 33
                      Amherst, OH 44001-0033


                      Tuttle, Trevor
                      115 W. Logan St.
                      Sterling, CO 80751


                      Ty Posson
                      6998 Kiva Way
                      Gulf Shores, AL 36542


                      Umbc PD
                      1000 Hilltop Cir
                      Baltimore, MD 21250-0001
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 100 of 107



                       Under Armour
                       PO Box 791022
                       Baltimore, MD 21279-1022


                       Unit 1E,,,Elk Grove Village,IL,60007,,,,



                       United Shield International
                       1462 International Drive
                       Traverse City, MI 49686


                       United States Penitentiary
                       PO Box 2099
                       Pollock, LA 71467-2099


                       University OF South FL PD
                       4202 East Fowler Avenue
                       Tampa, FL 33620-8750


                       Ups Freight
                       PO Box 650690
                       Dallas, TX 75265-0690


                       US Army Fort Leonarwood
                       13635 SOUTH DAKOTA AVE
                       FORT LEONARD WOOD, MO 65473


                       US Army Fort Sill Police Department
                       1649 Randolph Road
                       Fort Sill, OK 73503


                       US MARSHALS SERVICE
                       450 Golden Gate Ave
                       San Francisco, CA 94102
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 101 of 107



                       V H Blackinton & CO Inc
                       P O Box 1300
                       Attleboro Falls, MA 02763-0300


                       VA Medical Center Memphis
                       1030 Jefferson Ave
                       Memphis, TN 38104-2127


                       Van Perryman
                       0
                       Heartland, TX 75126


                       Vann Tate
                       PO Box 922
                       Toast, NC 27049


                       Varone, J. Curtis
                       55 Azalea Ave
                       Exeter, RI 02822


                       Vendy Angkasa
                       8356 NW 68th ST.
                       MIAMI, FL 33166


                       Veronica Brown Gustavson
                       98 Antigua Court
                       Coronado, CA 92118


                       VERONICA HUNT
                       421 S Main St
                       Fairmont, NC 28340-1907


                       Vertx
                       4545 Malsbary RD
                       Blue Ash, OH 45242-5624
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 102 of 107



                       VF Imagewear
                       PO Box 640396
                       Pittsburgh, PA 15264-0396


                       Victor Fredirk
                       8534 Terminal Road
                       Lorton, VA 22079


                       VICTORIA BOLDUC
                       11619 Summit Rock Court
                       Parrish, FL 34219


                       Visual Image Systems
                       1808 Laser LN
                       Louisville, KY 40299-1914


                       Vito Galatioto
                       Truesdale Place
                       Yonkers, NY 10705


                       Voodoo Tactical - Major Surplus
                       435 W Alondra Blvd
                       Gardena, CA 90248-2424


                       Vortex Security-Tampa
                       185 E Indiantown Road #117
                       Jupiter, FL 33477


                       Wade Stitt
                       612 East 18th Street
                       Ashtabula, OH 44004


                       Washington Department of Revenue
                       2101 4th Ave Suite 1400
                       Seattle, WA 98121
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 103 of 107



                       Wayland Griffin
                       2303 Maedell Drive
                       Killeen, TX 76542


                       Webster Innovations
                       PO Box 7337
                       Phoenix, AZ 85011-7337


                       Weinbrenner Shoe Company
                       108 S Polk ST
                       Merrill, WI 54452


                       Wendi Gatlin
                       565 Air Tool Drive Suite K
                       Southern Pines, NC 28387


                       West Seneca Fire District 4
                       1250 Union Road
                       West Seneca, NY 14224


                       Whelen Engineering Company Inc
                       51 Winthrop RD
                       Chester, CT 06412-1036


                       White
                       1955 Cedar Park Drive North
                       Point Roberts, WA 98281


                       WHITE OAK COMMERCIAL FINANCE, LLC
                       PO BOX 100895
                       ATLANTA, GA 30384-4174


                       Widener, Milton
                       13112 Main Street
                       Williston, SC 29853
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 104 of 107



                       Widika, Rama
                       2505 Lancaster Ave
                       Wilmington, DE 19805


                       Wiji Mulyono
                       95 Mayhill Street


                       wiley thompson
                       19 pine mtn Road
                       grand marais, MN 55604


                       William Alexander
                       0
                       Essex, MD 21221


                       William Bonney
                       10059 Hidden Branch Drive East
                       Jacksonville, FL 32257


                       William Golden
                       31 Carolina Oaks Avenue
                       Smithfield, NC 27577


                       William Hyde
                       8491 Rothchild Road
                       Germantown, TN 38139


                       William Pummill
                       0
                       Iron Mountain, MI 49801


                       William Vogel
                       123 Alder Street
                       West Babylon, NY 11704
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 105 of 107



                       William Warren
                       1059 68th Street
                       South Haven, MI 49090-9664


                       Wilson, George
                       8349 Shallow Creek CT
                       New Port Richey, FL 34653-7020


                       Wingrove, Matt
                       17139 Brockport Holley Rd.
                       Holley, NY 14470


                       Wisconsin Department of Revenue
                       2135 Rimrock Road
                       Madison, WI 53713


                       Wolf Peak Eyewear
                       PO Box 845
                       Layton, UT 84041-0845


                       Wolfe, Chuck
                       7326 NE 47th ST
                       Kansas City, MO 64117-1461


                       Woodard, Dougy
                       400 Grand Avenue
                       Platteville, CO 80651


                       Wpromote Llc
                       PO Box 1559
                       EL Segundo, CA 90245-6559


                       Wright, Tim
                       725-1 Juniper Rd.
                       Valparaiso, IN 46385
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 106 of 107



                       Wyoming Department of Revenue
                       122 West 25th Street, 3rd Floor East
                       Cheyenne, WY 82002-0110


                       Xin dong
                       3580 Raven Street
                       Levittown, NY 11756


                       Yan Wang
                       7905 Blaney Franks Road
                       Apex, NC 27539


                       Youtz
                       4774 Jasper Road
                       Emmaus, PA 18049


                       Yvonne Lane
                       25 West Grady Street
                       Statesboro, GA 30458


                       Z-Medica Llc
                       P.O. BOX 412344
                       Boston, MA 02241-2344


                       Zachary Freiwald
                       1180 J Street
                       Crescent City, CA 95531


                       Zak Tools
                       PO Box 1430
                       Lebec, CA 93243-1430


                       ZMAGS, Inc.
                       332 Congress Street
                       2nd Floor
                       Boston, MA 02210
Case 20-41209-elm7 Doc 3 Filed 03/20/20   Entered 03/20/20 19:27:29   Page 107 of 107



                       Zucker, Joshua
                       15010 71st Ave Apt 2F
                       Flushing, NY 11367
